Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 14, 2022 has been entered.
 
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Cutter mechanism in claims 1 and 15, disclosed as a knife roll in paragraph 42;
Carriage unit disclosed in claims 1 and 15, disclosed as a structure for holding and rotating a puck with a vacuum plate and vacuum channels in paragraph 48;
First and second cutter component in claim 11, disclosed as an anvil wheel and knife roll in paragraph 42.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
Claim(s) 1, 11-12, 15-16 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCabe (US 20130239764).
As to claims 1 and 15, McCabe discloses a configurable single transfer insert placement method and apparatus.    McCabe discloses that the method/apparatus comprises of:  a cutter mechanism 501 in the form of a rotating knife/blade, a transfer mechanism 1 ; a drive shaft 3143; a carriage plate 305 mounted on the drive shaft; and a segmented puck wheel  comprising a plurality of carriage units 301 mounted on the carriage plate (Fig. 1, 2, 16, 17A, 17B and 18B below).  McCabe discloses that the carriage plate 305 in Fig. 18B has a plurality of mounting holes 622 such that the plate may receive a varying number of carriage units at different locations;  wherein the bottom two fasteners of the carriage unit may be fastened to the mounting holes on a ring portion having a continuous radially directed surface about a circumference thereof (Id.; Fig. 17B).


    PNG
    media_image1.png
    697
    569
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    663
    549
    media_image2.png
    Greyscale





    PNG
    media_image3.png
    736
    524
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    423
    543
    media_image4.png
    Greyscale


Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, the system of McCabe contains all of the structural limitations of claim 1.

As to claims 11 and 12, the apparatus of claim 1 is taught as seen above.  McCabe disclose that the cutter mechanism comprises of a first cutter component in the form of an anvil wheel 506 and a second cutter component comprising of a knife roll 501 (Fig. 8-9).  
	As to claim 16, the method of claim 15 is taught as seen above.  McCabe discloses that the carriage plate has fastener holes so as to mount the plurality of carriage unite thereto (Fig. 18B above).  
	As to claim 18, the method of claim 15 is taught as seen above.  McCabe discloses that the puck support is operatively coupled to the pitch cam follower and spin cam follower to rotate and re-pitch articles (paragraph 65, 85).
As to claim 19, the method of claim 18 is taught as seen above.  McCabe discloses that a pair of pitch rails are operatively coupled in a slidable manner to the pitch cam followers via a linkage system of the carriage unit (paragraph 66).

Claim Rejections - 35 USC § 103
Claims 9-10, 13-14 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCabe (US 20130239764).
As to claims 9 and 10, the apparatus of claim 1 is taught as seen above.  It is the position of the Examiner that quick-connect connectors and shim spacers are well known and conventional in the art and would have been obvious to one of ordinary skill to incorporate into the apparatus of McCabe.  
As to claims 13 and 14, the apparatus of claim 1 is taught as seen above.  It is the position of the Examiner that using track to mount the anvil wheel and driveshaft and/or rails to mount the cutter or transfer mechanism for desired placement/registration in the apparatus is well known and conventional in the art and would have been obvious at the time of the invention. 
As to claim 20, the method of claim 18 is taught as seen above.  It is the position of the Examiner that belts are a well-known and conventional means of operatively coupling/moving desire components in an apparatus and would have been obvious to incorporate into the device of McCabe to move the pucks by coupling with the spin cam followers so as to rotate said pucks on spin about the spin axis.  
Claims 21 and 22 are rejected for the same reasons as claims 9 and 10 above.  

Allowable Subject Matter
Claims 2-8, 17 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 2 recites  that the transfer mechanism comprises: a face cam plate stationarily situated about the transfer axis and positioned on a side of the segmented puck wheel opposite the carriage plate, the face cam plate having a pitch cam race therein on a side of the face cam plate facing the segmented puck wheel; and a barrel cam stationarily situated about the transfer axis and positioned on a side of the carriage plate opposite the segmented puck wheel, the barrel cam having a spin cam race therein around a circumference thereof.  The closest prior art of McCabe (US 20130239764) discloses that the transfer mechanism has a face cam plate 320 on one side of the carriage plate but fails to teach or disclose that the apparatus also has a barrel cam stationarily placed on an opposite side of the carriage plate to that of the puck wheel as currently claimed.  
Claims 17 and 23 are allowable for the same reasons as claim 2 above since it recites the same allowable transfer mechanism components.  

Response to Arguments
Applicant's arguments filed November 14, 2022 have been fully considered but they are not persuasive.
Applicant argues on pages 10 and 11 that McCabe fails to teach or disclose that the carriage plate has a ring with a continuous flat radially directed surface about a circumference thereof, the continuous flat surface having a plurality of mounting holes therein.  This argument is not persuasive since, as seen in the rejection above, McCabe discloses that the carriage plate 305 in Fig. 18B has a plurality of mounting holes 622 such that the plate may receive a varying number of carriage units at different locations;  wherein the bottom two fasteners of the carriage unit may be fastened to the mounting holes on a ring portion having a continuous radially directed surface about a circumference thereof (Id.; Fig. 17B).







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968. The examiner can normally be reached M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILLIP TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER C CAILLOUET/Examiner, Art Unit 1745                                                                                                                                                                                                        
/GEORGE R KOCH/Primary Examiner, Art Unit 1745